Citation Nr: 0120381	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-39 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
veteran's service-connected dysthymia since November 7, 1996.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to July 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 decision by the Lincoln, Nebraska 
RO which, in pertinent part, granted service connection for 
dysthymia, evaluated as 30 percent disabling from November 
12, 1991.  The veteran timely perfected an appeal as to the 
evaluation assigned for this disability.

In November 1998, the Board, in pertinent part, denied the 
veteran's claim for an increased evaluation for his service-
connected dysthymia.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court).  In a June 
1999 order, the Court granted a joint motion for remand, 
vacating that part of the Board's November 1998 decision that 
denied entitlement to an increased (greater than 30 percent) 
rating for dysthymia.  The matter was then returned to the 
Board for compliance with the terms of the joint motion.

In April 2000, the Board determined that the record was 
sufficient to evaluate the veteran's dysthymia prior to the 
change in the criteria for evaluating psychiatric disorders 
on November 7, 1996, but found that additional development 
was needed to evaluate the veteran's dysthymia since the date 
of the change.  Therefore, the Board bifurcated the dysthymia 
issue; granted an initial 50 percent evaluation for 
dysthymia, from November 12, 1991 through November 6, 1996; 
and remanded the issue of entitlement to an evaluation in 
excess of 50 percent since November 7, 1996 for additional 
development.  A May 2000 rating action effectuated the 
Board's April 2000 grant, assigning a 50 percent rating for 
dysthymia, effective from November 12, 1991.  

Thus, the issue now before the Board for appellate 
consideration, as set forth on the title page, is entitlement 
to a rating in excess of 50 percent for the veteran's 
service-connected dysthymia since November 7, 1996.  As the 
RO has accomplished the actions requested on remand, but 
denied the portion of the claim remaining on appeal, the 
matter has since been returned to the Board for further 
appellate consideration.  

The Board notes that additional evidence (a statement from 
the veteran and MRI from Great Plains Regional Medical Center 
dated in April 2001) was received subsequent to the issuance 
of the statement of the case and supplemental statements of 
the case, which has not been reviewed by the RO.  Although 
not accompanied by a specific written waiver of RO 
jurisdiction, the Board finds that a remand for RO 
consideration of the aforementioned evidence, in the first 
instance, is not warranted because that evidence, which 
concerns physical, rather than psychiatric, disability, is 
not relevant to the issue under consideration (and, hence, 
not "pertinent").  See 38 C.F.R. § 20.1304(c) (2000).  Hence, 
such evidence is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim has been obtained by the 
RO.

2.  Since November 7, 1996, the veteran's dysthymia has been 
productive of no more than considerable social and industrial 
impairment; or, occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
disturbances of motivation and mood; impairment of short- and 
long-term memory; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected dysthymia, since November 7, 
1996, have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, 
Diagnostic Code 9433 (2000); 38 C.F.R. §§ 4.129, 4.132, 
Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that a disability evaluation in excess of 50 percent for his 
service-connected dysthymia is warranted for the period since 
November 7, 1996.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the August 1996 Statement of the Case 
(SOC), January 1997 Supplemental Statement of the Case 
(SSOC), and October 2000 SSOC issued during the pendency of 
the appeal, the veteran and his attorney have been advised of 
the laws and regulations governing the claim, and been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  The RO has  
made reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims folder.  
Moreover, the veteran has undergone examination in connection 
with the claim on appeal (conducted, pursuant to the Board's 
April 2000 remand, in August 2000).  Furthermore, the veteran 
has had the opportunity to testify at a hearing, and there is 
no indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issue 
on appeal.  Hence, adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned at the time of 
the grant of service connection is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim, a practice 
known as "staged rating."  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board has rendered its decision as regards 
the veteran's level of disability prior to the November 7, 
1996; hence, the issue remaining before the Board is whether 
a higher evaluation is warranted at any stage since that time 
to the present.

As noted in the Board's April 2000 remand, during the course 
of the veteran's appeal, the regulations pertaining to 
psychiatric disabilities were revised.  Therefore, he is 
entitled to adjudication under the version most favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the regulations in effect prior to November 7, 1996, 
Diagnostic Code 9405 (dysthymic disorder), and other codes 
pertaining to psychoneurotic disorders, provide for a 50 
percent rating when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts, except 
the most intimate, are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2000).  The revised rating criteria provides that dysthymic 
disorder (Diagnostic Code 9433), as well as psychiatric 
disorders other that eating disorders, are to be assigned a 
50 percent when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2000).

Historically, the Board notes that the veteran submitted a 
claim for service connection for a psychiatric disorder, 
secondary to his service-connected right knee disorder in 
July 1995.  In April 1996, the RO granted service connection 
for a psychiatric disorder (characterized as dysthymia), and 
assigned a 30 rating, effective from November 12, 1991.  The 
veteran timely perfected an appeal as to the evaluation 
assigned for this disability.

Subsequently, in an April 2000 decision, the Board determined 
that the record was sufficient to evaluate the veteran's 
dysthymia prior to the change in the criteria for evaluating 
psychiatric disorders on November 7, 1996.  On the basis of 
such evidence, the Board granted an initial 50 percent 
evaluation for dysthymia, from November 12, 1991 through 
November 6, 1996.  The Board also then determined, however, 
that additional development was needed to evaluate the 
veteran's dysthymia since the effective date of the change.  
Therefore, the Board remanded the issue of entitlement to an 
evaluation in excess of 50 percent for dysthymia, since 
November 7, 1996, for additional development.  

In a May 2000 rating decision, the RO implemented the Board's 
decision, assigning a 50 percent rating for dysthymia, 
effective from November 12, 1991.

Pertinent to the question of the veteran's level of 
disability since the November 7, 1996 change in rating 
criteria, by letter to the veteran dated in May 2000, the RO 
requested the names and addresses of all health care 
providers where the veteran received treatment for his 
service-connected dysthymia since 1995.  Thereafter, the RO 
received private treatment records dated in 1999 and VA 
treatment records dated from 1995 to 2000.  These treatment 
records are negative for complaints or findings related to 
dysthymia.

An August 2000 VA examination report notes the veteran's 
history of a knee injury during service.  The veteran 
reported that since the knee injury, the constant pain and 
the limitation the injury placed on his employability caused 
him to suffer chronic anxiety and ongoing depression.  The 
examination report notes the veteran's complaints of 
depression "off and on," especially when reminded of his 
knee disability.  The veteran denied ever taking medication 
for his depression or anxiety.  He reported that he lived by 
himself and had no social activities other than occasional 
visits to his family.  The veteran indicated that he retired 
from his job as a seed corn dealer in 1986.  He further 
indicated that he was able to do his regular yard work.  On 
examination, the veteran appeared his stated age of 72.  He 
had very poor eye contact and appeared quite anxious during 
the interview, but provided adequate interaction and 
communication.  The veteran's affect and mood were quite 
appropriate to the situation.  His mind and sensorium were 
clear.  Speech was coherent, and there was no indication of 
any abnormal thoughts.  There was no indication of 
hallucinations or delusions.  The veteran denied any abnormal 
impulses.  There was no indication of ritualistic behavior.  
The veteran was not suicidal or homicidal.  He appeared to be 
of average intelligence.  Memory and recall were quite poor; 
however, the veteran was able to provide adequate history and 
information from his military career and his life after the 
military.  Insight and judgment were intact.  There was no 
indication of any organicity.  The veteran admitted to sleep 
disturbances, primarily due to his knee pain.  The examiner 
noted that the veteran's "lack of depressive vegetative 
symptomatologies and/or of normal impulse control problems 
resulting from his depression has lead to stability without 
any medication."  Diagnoses included: dysthymic disorder, 
mild to moderate, recurrent; generalized anxiety disorder, 
secondary to depressive process and polymedical problems; and 
personality disorder, not otherwise specified.  The examiner 
stated that the veteran's Global Assessment of Functioning 
(GAF) scale score was 55.  The examiner further stated that 
the veteran:

continues to have a depressive process as 
the result of his thoughts and feeling 
relating to his right knee injury 
sustained in the military. . . . His 
polymedical problems contribute to his 
ongoing depression.  It appears that this 
depression has stayed with him since he 
realized that he has a very restricted 
ability to use his right knee properly, 
and therefore it is difficult to maintain 
financial stability.

After reviewing the pertinent evidence of record in light of 
the applicable criteria, the Board must conclude that a 
rating in excess of 50 percent for the veteran's dysthymia, 
since November 7, 1996, is not warranted under either the 
former or revised rating criteria.  

Applying the former criteria, the Board finds that there is 
no persuasive evidence that shows that, since November 7, 
1996, the veteran's dysthymia has produced more than a 
considerable degree of industrial impairment contemplated in 
the criteria for a 50 percent rating.  On VA examination in 
August 2000, clinical findings of disability were minimal, 
with only complaints of depression and findings of poor 
memory and recall being noted.  The examination report notes 
that the veteran was retired and spent time doing yard work.  
Additionally, the veteran's industrial impairment was 
attributed to physical problems, specifically a right knee 
disability.  GAF was reported as 55.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a score 
between 61 and 51 contemplates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  Furthermore, the examiner assessed only mild to 
moderate dysthymic disorder.  This falls far short of 
demonstrating more than the considerable level of disability 
contemplated in the 50 percent rating currently in effect.

With regard to social impairment, such is significant to the 
rating process only to the extent that it affects industrial 
impairment.  38 C.F.R. § 4.129 (prior to November 7, 1996).  
Even so, the evidence shows that such is no more than 
considerable in degree.  The evidence does not demonstrate 
that dysthymia produces severe impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people.  As noted in the August 2000 VA examination 
report, the veteran does maintain at least some effective 
personal relationships (most notably with his family, who he 
occasionally visits).  Clearly, such findings would not 
reflect disability in excess of that contemplated by the 
50 percent rating currently in effect.  Therefore, for the 
period since November 7, 1996, more than a 50 percent rating 
under the former criteria is not warranted.

Turning to the revised criteria, the Board finds that the 
evidence does not in any way demonstrate that, at any point 
since November 7, 1996, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, so as to warrant assignment 
of the next higher, 70 percent schedular evaluation under the 
revised criteria.  It follows, then, that there is likewise 
no basis for assignment of the maximum, 100 percent 
evaluation under the revised criteria.  

While the evidence documents the veteran's complaints of 
depression and anxiety, an August 2000 VA examination report 
notes no evidence of suicidal or homicidal ideation, 
ritualistic behavior, or problems with impulse control.  
Speech was coherent, and there was no indication of abnormal 
thoughts.  In addition, although the veteran lives alone, he 
maintains apparent healthy relationships with his family 
members, visiting them on occasion.

Further, as noted above, a GAF score of 55 was noted on VA 
examination in August 2000, which, according to DSM-IV, is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  As 
such a score would certainly not justify more than the 
currently assigned 50 percent under either the former or 
revised criteria, it provides no basis for assignment of any 
higher evaluation pursuant to that criteria since November 7, 
1996.  

The Board acknowledges that the August 2000 VA examination 
report includes, in addition to dysthymic disorder, diagnoses 
of generalized anxiety disorder and personality disorder.  
The examiner assigned a single GAF score of 55, but did not 
indicate the percentage or portion of the GAF score 
representing impairment due to the veteran's service-
connected dysthymia.  However, the Board finds that, even if 
the veteran is given the benefit of the doubt, and the entire 
GAF score of 55 is attributed to his service-connected 
dysthymia (see Mittleider v. West, 11 Vet. App. 181 (1998)), 
for the reasons explained above, he would still be entitled 
to no more than the 50 percent evaluation currently assigned 
at any stage since November 7, 1996.  

In conclusion, the Board finds that the evidence establishes 
that, since November 7, 1996, the veteran's service-connected 
dysthymia is shown to be no more than 50 percent disabling 
under either the former or revised applicable schedular 
criteria.  

Furthermore, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis at any stage 
since November 7, 1996.  See 38 C.F.R. § 3.321(b)(1) (2000).  
As noted above, there is no showing that the veteran's 
service-connected dysthymia has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned, 50 percent evaluation); has 
necessitated frequent periods of hospitalization; or has 
otherwise rendered inadequate the regular schedular criteria.  
In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995).

Under these circumstances, the claim for an evaluation in 
excess of 50 percent for service-connected dysthymia, since 
November 7, 1996, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000) (to be codified as amended at 38 U.S.C. 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

ORDER

A rating in excess of 50 percent for the veteran's service-
connected dysthymia, since November 7, 1996, is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

